114 F.3d 1191
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James H. HIGGASON, Jr., Plaintiff-Appellant,v.Norman COTTRELL, et al., Defendants-Appellees.
No. 96-3949.
United States Court of Appeals, Seventh Circuit.
Submitted May 22, 1997.*Decided May 22, 1997.

Before POSNER, Chief Circuit Judge, and CUMMINGS and BAUER, Circuit Judges.

ORDER

1
James Higgason is an inmate at Indiana's Wabash Valley Correctional Institution.  The district court dismissed as frivolous his civil rights action filed under 42 U.S.C. § 1983, in which he complains that he has a Fourth and Eighth Amendment privacy right to be naked in his cell when sleeping, washing, using the toilet and masturbating.  See 28 U.S.C. § 1915(d).  Higgason's appeal of the denial of this claim is obviously frivolous.  The Fourth Amendment does not extend to an inmate's cell.  Hudson v. Palmer, 468 U.S. 517, 525-28 (1984);  Johnson v. Phelan, 69 F.3d 144, 146 (7th Cir.1995).  The Eighth Amendment is also irrelevant.  For an inmate to prevail on a claim of cruel and unusual punishment, he must establish a deprivation that is "objectively, 'sufficiently serious' " Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citation omitted), resulting in the "denial of 'the minimal civilized measure of life's necessities.' "  Id. (citation omitted).  Higgason's claims do not even begin to approach this threshold.


2
The district court noted that Higgason had presented the same claims on two previous occasions, and each time the case was judged "legally frivolous."   See Higgason v. Cottrell, IP 95-528-C-B/S (S.D.Ind. May 18, 1995) and Higgason v. Cottrell, TH 95-133-C-T/H (S.D.Ind. August 10, 1995).  We also observe that Higgason filed an appeal in this court that was determined to be frivolous, see Higgason v. Barnes, No. 95-3175, (7th Cir.  Aug. 1, 1996).  Higgason, therefore, accrued three "strikes" before even filing the present frivolous action and is thereby stripped of in forma pauperis status.  See 28 U.S.C. § 1915(g);  see also Moore v. Pemberton, 110 F.3d 22 (7th Cir.1997) ("[This case] is transparently frivolous....  Because it is frivolous, it also counts as a "strike" under § 1915(g).");  Abdul-Wadood v. Nathan, 91 F.3d 1023 (7th Cir.1996).


3
AFFIRMED.



*
 On January 15, 1997, this court granted the appellees' Motion for an Order of Non-Involvement Due to Lack of Service in the Trial Court.  After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)